Citation Nr: 1444400	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-08 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, South Carolina


THE ISSUE

Entitlement to travel payments under 38 C.F.R. § 70.10 for travel in November 2011 to a VA health care facility.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

F. Yankey Counsel



INTRODUCTION

The Veteran had active service from August 1966 to August 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 2008 determination of the Department of Veterans Affairs Harry S. Truman Memorial Veteran's Hospital in Columbia, Missouri.


FINDING OF FACT

The Veteran is not entitled to reimbursement of travel expenses to the Harry S. Truman VA Hospital in November 2011 for a scheduled sleep study, as he failed to request travel payments within 30 days of beneficiary travel.


CONCLUSION OF LAW

The criteria for travel pay for assessments and treatments of service-connected disabilities completed in November 2011 have not been met.  38 U.S.C.A. § 111 (West 2002 & Supp. 2013); 38 C.F.R. § 70.20(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to travel pay for his travel to the Harry S. Truman VA Hospital in November 2011 for a sleep study.

Generally, VA beneficiary travel is a payment for travel expenses incurred in the United States to help Veterans and other persons obtain care or services from the Veterans Health Administration.  38 U.S.C.A. § 111 (West 2002 & Supp. 2013); 
38 C.F.R. § 70.10(a) (2013).

Persons eligible for beneficiary travel payments include Veterans who travel to or from a VA facility or VA-authorized health care facility in connection for the following reasons or under the following circumstances: 1) treatment for a service-connected disability, regardless of the disability rating; or, 2) treatment for any disability, provided that the Veteran has a service-connected disability rated at 30 percent or more; or, 3) a scheduled compensation and pension examination; or, 4) if the Veteran receives pension under 38 U.S.C. § 1521 ; or, 5) if the Veteran's annual income does not exceed the maximum annual rate of pension that the Veteran would receive under 38 U.S.C. § 1521 ; or, 6) if, under certain circumstances, the Veteran is unable to defray the expenses of that travel.  38 U.S.C.A. § 111; 
38 C.F.R. § 70.10(a).

The claimant must apply for payment of beneficiary travel within 30 calendar days after completing beneficiary travel that does not include a special mode of transportation.  38 C.F.R. § 70.20(a).

The claims file reflects that the Veteran was seen at the Harry S. Truman VA Hospital for a sleep study on November 20, 2011.  At the time of his appointment, the Veteran was service-connected for post-traumatic stress disorder (PTSD), rated at 30 percent disabling.  Thus, he would be eligible for possible travel reimbursement under 38 C.F.R. § 70.10(a) if his request for travel payments was received within 30 days after completing beneficiary travel.  See 38 C.F.R. 
§ 70.20(a).

As reflected in statements submitted in support of his claim, the Veteran asserts that he is entitled to reimbursement for travel to the Harry S. Truman VA Hospital on November 20, 2011.  He acknowledges that he filed his claim for travel payments on December 28, 2011, but essentially claims that he did not file his request prior to this time because when the sleep study was completed at 5:00 am on November 21, 2011, the travel office was not open and he could not wait for it to open.  He claims further that he was told by the sleep study attendant to request his travel reimbursement at his next appointment at the Truman VA Hospital on December 28, 2011.  See January 2012 statement from the Veteran, April 2012 VA Form 9, and August 2013 Informal Hearing Presentation.  He essentially argues that he was delayed in filing his request for travel reimbursement due to the lack of information or the misinformation he received from personnel at the Harry S. Truman VA Hospital.

The record reflects that in a December 28, 2011, administrative decision and a February 2012 statement of the case, the Veteran was notified that his request for travel payments for November 20, 2011 to November 21, 2011, was not received within 30 days of his assessment or treatment at a VA facility.  Thus, the Veteran's request for travel reimbursement was denied, as the criteria of 38 C.F.R. § 70.20(a) were not met.

In this case, there does not appear to be any question of whether or not the Veteran is an eligible person who may receive beneficiary travel pay, or whether the claimed visit was authorized by VA.  The sole issue is whether he may receive travel pay despite failing to file his claim within 30 calendar days of completing this VA assessment.  However, the Veteran has conceded that he did not file for the claimed travel within 30 days of completion of the VA assessment.  Under 38 C.F.R. 
§ 70.20(a), he is not entitled to travel pay for the claimed assessment and treatment completed in November 2011, because he did not apply for payment of beneficiary travel within 30 calendar days after completing beneficiary travel.  See 38 C.F.R. 
§ 70.20(a).  Accordingly, the claim lacks legal merit, and it must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

To the extent that the Veteran may have received some incorrect information from VA personnel, "bad advice" from VA personnel is not a basis for an award of benefits.  See Shields v. Brown, 8 Vet. App. 346, 351 (1995) (inaccurate actions or advice by VA personnel do not create any legal right to benefits where such benefits are otherwise precluded); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) ("[e]rroneous advice given by a government employee cannot be used to estop the government from denying benefits").  Furthermore, the Board is without authority to grant benefits simply because it might perceive the result to be equitable.  
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  The Board observes that no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).  Accordingly, the claim must be denied.

As a final matter, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply in the instant case as the relevant facts necessary for the determination to be made (i.e. whether the Veteran filed for the claimed travel within 30 days of completion of any VA assessments or treatment), are not in dispute, and whether the Veteran is entitled to travel reimbursement is wholly a matter of interpretation of the pertinent statute and regulations.  See generally, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The U.S. Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).


ORDER

Entitlement to travel payments for travel in November 2011 to a VA health care facility is denied.




____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


